Citation Nr: 0316947	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-36 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $9,318.00.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  He died in April 1981.  The appellant is the veteran's 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1994, by the 
Regional Office's Committee on Waivers and Compromises (RO) 
in Newark, New Jersey, which denied the appellant's request 
for waiver of the recovery of an overpayment of improved 
death pension benefits, in the calculated amount of $9,318.  

In April 1997, advancement on the docket was granted by the 
Vice Chairman of the Board under the provisions of 38 C.F.R. 
§ 20.900(c).   

This matter was remanded to the RO in April 1997.    


FINDINGS OF FACT

1.  While in receipt of VA pension benefits, in 1989, the 
appellant earned $18,748.00 and she did not report this 
income to the VA; the VA was notified of this earned income 
in 1993 and an overpayment of pension benefits in the amount 
of $9,318.00 was created due to the unreported income.

2.  The appellant was at fault in the creation of the 
overpayment of pension benefits, in that she did not timely 
inform the VA of the changes in her income; the VA was not at 
fault in the creation of the indebtedness.   

3.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.  

4.  The appellant's income, with consideration of the costs 
of life's basic necessities, is not sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty and collection of the 
overpayment could deprive the appellant of basic necessities.   


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $9,318.00, would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations implementing the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's request for 
a waiver, and that the requirements of the VCAA have in 
effect been satisfied.

The record shows that the appellant was properly notified of 
the amount of the overpayment indebtedness and she was 
notified of her right to request a waiver.  The VA properly 
afforded the appellant 60 days to dispute or agree with the 
proposed action, prior to the termination of her benefits, as 
set forth in the VA regulations.  See 38 C.F.R. § 3.105.  In 
1994, the appellant submitted financial information in 
support of her claim.  

The appellant has been provided with a statement of the case 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
her of the evidence needed by the appellant to prevail on the 
claim.  In the March 1994 decision and the September 1994 
statement of the case, the RO notified the appellant of the 
evidence needed to substantiate her request for a waiver of 
the overpayment indebtedness.  These documents gave notice of 
what evidence the appellant needed to submit.  The Board 
finds that the VA notified the appellant of the information 
and any evidence, not previously submitted, that is necessary 
to substantiate the request for a waiver.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her request for a waiver and that there 
is no prejudice to her by appellate consideration of the 
claim at this time without a prior remand of the case to the 
RO for providing additional assistance to the appellant in 
the development of the claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Factual Background

In September 1981, the appellant's claim for death pension 
benefits was approved effective April 1, 1981.  The 
notification letter indicated that the death pension payments 
were based upon countable annual income of $740.00.  

In a July 1989 Improved Pension Eligibility Verification 
Report, the appellant indicated that her income from July 1, 
1988 to June 30, 1989 and from July 1, 1989 to June 30, 1990 
was $0.00.   

In a June 1990 Improved Pension Eligibility Verification 
Report, the appellant indicated that her income from July 1, 
1989 to June 30, 1990 and from July 1,1990 to June 30, 1991 
was $0.00.   

In August 1990, the VA informed the appellant that the Social 
Security Administration had advised them of the appellant's 
potential entitlement to Social Security benefits.  The 
appellant was advised that her monthly entitlement to VA 
pension benefits was directly related to her income from the 
Social Security; however, any Supplemental Security Income 
that she may receive need not be reported.  The VA asked the 
appellant to advise them if she has applied for or was in 
receipt of Social Security benefits and to send the VA a copy 
of the most recent Social Security award letter or a 
statement from her local Social Security office which shows 
the current monthly benefit.  The VA informed the appellant 
that if she was not in receipt of benefits, she need not 
reply.   

On January 1991, the appellant informed the VA that she would 
be working effective February 2, 1991 and her salary would be 
$17,000.00.  

In February 1991, the VA informed the appellant that they 
proposed to terminate the appellant's payments effective 
March 1, 1991.  The VA indicated that they were processing 
this change because they have received evidence showing 
employment.  The VA informed the appellant that they would 
not adjust the payments for 60 days following the date of 
this letter and the appellant was informed that she may 
submit evidence showing that the VA should not make this 
adjustment.  The appellant was informed that if she did not 
submit this evidence within 60 days, they would make their 
final determination at the end of the 60 day period and 
adjust her award.  The appellant was informed of her right to 
representation and her right to a hearing.  

In March 1991, the VA informed the appellant that her pension 
award was amended to $0.00 effective March 1, 1991 based upon 
the appellant's countable income of $17,000.00.  The VA 
indicated that the payments had been discontinued because the 
appellants countable annual income from that date exceeded 
$4,780.00.  The VA informed the appellant that this 
adjustment resulted in an overpayment of benefits which have 
been paid to the appellant and she would be notified shortly 
of the exact amount of the overpayment and she would be given 
information about repayment.   

In an August 8, 1993 letter, the VA informed the appellant 
that they had discovered that the appellant received income 
in 1989 and this income did not agree with the income report 
furnished by the appellant at that time.  The VA informed the 
appellant that she had been sent a previous letter concerning 
this discrepancy, but she did not respond.  The VA notified 
the appellant that they must verify the accuracy of income 
before they can consider making any adjustments and it was 
necessary for the appellant to respond.  The VA indicated 
that they have enclosed a separate notice which lists the 
income that was shown in the previous letter.  The appellant 
was asked to review the income and if the appellant found any 
errors, to correct the data.  The appellant was also asked to 
provide a brief explanation for any information that she 
changed or corrected.  The appellant was asked to respond in 
60 days and she was notified that her failure to timely 
respond would result in a VA representative visiting her home 
or being subpoenaed.  The appellant was asked to sign and 
date and return the certification shown at the bottom of the 
letter.  The certification indicated that the appellant 
certified that the income information on the attached sheet 
was correct as shown or as she has changed it.   

In an August 12, 1993 letter, the VA indicated that they 
proposed to stop her payments effective February 1, 1989.  
The VA indicated that they were proposing this change because 
they have received evidence showing that her family income or 
net worth had changed.  The VA indicated that the evidence 
supporting this proposed termination consisted of 1989 income 
information confirmed by the appellant.  The VA stated that 
they considered the $18,748.00 in wages and this income 
exceeded the maximum income limit of $4,331.00.  The VA 
notified the appellant that if this was incorrect, she should 
submit W-2 forms, 1099 forms, or income tax refunds from 1989 
to present.  The appellant was given 60 days to submit 
evidence showing that the VA should not make this adjustment.  
The appellant was also advised of her right to representation 
and her right to a hearing.  

In October 1993, the appellant's death pension benefits were 
terminated effective December 1, 1989.  An overpayment in the 
amount of $9,318.00 was created.  

In January 1994, the appellant filed a request for a waiver 
of the overpayment indebtedness.  In a December 1993 
statement, the appellant indicated that when she received 
this notice, she called the VA and told them she notified 
them that she was getting a salary that would help her a 
little and she would try not to ask for help.  The appellant 
indicated that when the checks kept coming, she kept retuning 
them unopened each month with a note until they finally 
stopped.  

In a March 1994 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver of the 
overpayment indebtedness.  The RO indicated the appellant was 
found to be free of fraud, misrepresentation, or bad faith.  
The RO found the appellant was at fault in the creation of 
the overpayment because the evidence clearly shows that she 
should have known of the responsibility to report all changes 
in income promptly.  The RO indicated that they were unable 
to determine whether the collection of this debt would create 
an undue hardship for the appellant since she failed to 
return her financial status report.  The RO indicated that 
without evidence of her expenses and income, in equity and 
good conscience, a waiver could not be granted.  

In a March 1994 statement, the appellant indicated that she 
worked as a clerk and she made $23,500.00 a year.  The 
appellant indicated that her rent was $ 883.66 a month and 
she also paid monthly gas, electric, and phone bills.  The 
appellant indicated that there were no "extras."  The 
appellant indicated that she never had any intent to defraud.  
She indicated that she did not have the $9,000.00.  

In a July 1994 financial status report, the appellant 
indicated that she worked as a clerk typist from 1992 to 
present.  She reported that her net monthly pay was $1361.46.  
She indicated that her expenses included $900.00 for rent; 
$350.00 for food; and $50.00 for utilities and heat.  The 
appellant attached her current pay stub to the financial 
status report.    

In an October 1994 statement, the appellant indicated that 
there was no blatant or willful misrepresentation involved 
and the issue of hardship was true and valid.  The appellant 
indicated that there was no excessive income and she may not 
even have a job in the near distant future.  The appellant 
indicated that any additional payments would not allow her to 
make basic payments for necessities.  

In September 1998, March 1999, November 1999, and April 2002, 
the VA asked the appellant to submit additional financial 
status reports in support of her claim.  The appellant did 
not respond to these letters.  



Pertinent Law and Regulations

Improved Pension Benefits

Under applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) (2002).  For 
pension purposes, payments of any kind from any source will 
be counted as income during the twelve month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2002).  38 C.F.R. 
§ 3.271 (2002). 

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2002).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2002). 

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  



Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(b) (2002). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that in 
the March 1994 Decision, the RO has resolved this question in 
favor of the appellant, finding, in essence, that her actions 
did not constitute fraud, misrepresentation or bad faith.  
The Board concurs with this finding.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  

The record shows that the appellant did not inform the VA 
that she earned income in 1989.  The evidence of record shows 
that the VA did not become aware of the appellant's 
additional income until 1993.  The Board notes that the 
appellant had been previously advised that the pension 
benefits were income-based benefits and that she had to 
inform the VA, immediately, of any change in the amount of 
her income.  However, it is possible that the appellant's 
failure to inform the VA of the earned income in 1989 was 
inadvertent.  The record shows that the appellant timely 
informed the VA of her additional income in 1991 and the VA 
was able to terminate her benefits accordingly.  

The Board finds that the VA was not at fault in the creation 
of the overpayment indebtedness.  The VA properly notified 
the appellant of her obligation to report any income changes.  
The evidence of record shows that the VA took the appropriate 
action to reduce and terminate the appellant's award of 
pension benefits once they received information of the 
appellant's additional earned income.  The VA properly 
afforded the appellant 60 days to dispute or agree with the 
proposed action, prior to the termination of her benefits, as 
set forth in the VA regulations.  See 38 C.F.R. § 3.105.    

There has been no showing that the appellant changed her 
position to her detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  Pension, as noted above, is an income-based 
program, intended to provide a basic level of support for 
spouses of veterans with wartime service.  Recovery of those 
amounts to which the appellant was not entitled would not 
defeat the purpose of the benefit.  This would not affect the 
appellant's other sources of income.  On the other hand, 
failure of the Government to insist upon its right to 
repayment of this debt would result in her unjust enrichment 
at the expense of the Government.  

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  It is incumbent upon the Board to 
analyze the financial data provided by the appellant and 
determine if collection of the overpayment would seriously 
impair her ability to provide herself with the basic 
necessities of life.  The Board is particularly mindful of 
the principle that the appellant is expected to accord a debt 
to the Government the same regard given to any other debt.  
Furthermore, the proper analysis of undue hardship must take 
into consideration not only the appellant's present financial 
picture but also a realistic projection of her status in the 
foreseeable future.  

The evidence of record shows that the appellant's net monthly 
income is $1,361.46.  In a July 1994, the appellant submitted 
a copy of her earnings statement which confirmed this amount.    

The Board acknowledges that in the 1994 financial status 
report, the appellant reported that her monthly expenses 
totaled $1,300.00.  The record shows that the appellant does 
not have any assets.  The evidence of record shows that the 
appellant is of advancing age; she is currently in her mid 
70's.  It appears that her ability to be employed in the 
foreseeable future may be limited.  It also appears that the 
appellant does not have financial assistance from her son.  
In light of these findings, the Board finds that the 
appellant does not have sufficient funds to repay the 
overpayment indebtedness in the amount of $9,318.00 and that 
collection of the overpayment would deprive the appellant of 
the basic necessities of life and may force the appellant to 
endure a lack of food, clothing, shelter, or medical care as 
a result of the collection of the debt.  Thus, the Board 
finds that the recovery of the overpayment would cause undue 
hardship.  

Based on the record in this case, the Board finds that 
recovery of the overpayment at issue would be unfair and 
unconscionable.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would be unfair to recover the 
appellant's overpayment indebtedness in the amount of 
$9,318.00.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness and the VA 
was not at fault.  However, the Board finds that recovery of 
the overpayment indebtedness would create undue hardship.  
Accordingly, the appellant's request for a waiver of 
overpayment indebtedness in the amount of $9,318.00 is 
granted.  


ORDER

Waiver of recovery of the overpayment of death pension 
benefits, in the amount of $9,318.00, is granted. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

